Citation Nr: 1712715	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  13-20 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), claimed as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Marine Corps from September 1968 to February 1970, with service in the Republic of Vietnam from April 1969 to May 1969.  The Veteran was awarded the Vietnam Service Medal.

This case comes before the Board of Veterans' Appeals (the Board) from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

By way of procedural history, the Board observes that in March 2012 the Veteran's representative filed a notice of disagreement (NOD) with the subject line "claim for increased ratings, service connection and intent to appeal: 03-09-12 Rating Decision."  The remainder of the NOD expressly addressed the other issues adjudicated in that decision, specifically entitlement to special home adaptation, entitlement to specially adapted housing, increased rating for hypertension, and increased rating for diabetes mellitus with bilateral cataracts, diabetic retinopathy, and erectile dysfunction.  The RO interpreted the Veteran's NOD as not encompassing the denial of service connection for OSA.

In a September 2013 Report of General Information, the Veteran requested to file a service connection claim for OSA.  The RO treated this communication as a petition to reopen, and adjudicated the claim accordingly.  

When the matter reached the Board in May 2016, the Board characterized the issue as a service connection claim rather than a petition to reopen.  The Board acknowledges this discrepancy.  In light of the March 2012 NOD's express reference to a service connection claim, the Board interprets the Veteran's March 2012 NOD as encompassing the denial of service connection for OSA.  Thus, the Veteran's appeal is being treated as pending from his original January 2012 claim.

In its May 2016 decision, the Board in pertinent part denied entitlement to service connection for OSA.  The Veteran appealed that determination.

In a November 2016 order, the United States Court of Appeals for Veterans Claims (the Court) implemented a Joint Motion for Partial Remand (JMR) vacating and remanding the portion of the May 2016 Board decision that denied service connection for OSA.  The JMR observed that the Board did not provide adequate reasons and bases with respect to the adequacy of a January 2012 VA examination report.  See November 2016 JMR, pp. 4-6.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his diagnosed OSA is caused or aggravated by service-connected disabilities.  See January 2012 Report of General Information.

The Veteran was afforded a VA examination in January 2012.  The examiner noted that the Veteran's OSA was diagnosed in 2005.  For his nexus opinion, the examiner checked the box indicating that the Veteran's OSA "clearly and unmistakably existed prior to service, and was aggravated beyond its natural progression by an in-service injury, event, or illness."  The examiner's rationale, however, explained that the Veteran's OSA caused fatigue and lack of stamina; that his service-connected diabetes and coronary artery disease worsened symptoms of fatigue; and that therefore the service-connected conditions affected the Veteran's underlying OSA symptoms.  

With respect to the substance of the October 2016 JMR, the parties interpreted the January 2012 VA examination report to be finding that the Veteran's OSA clearly and unmistakably existed prior to service.  Notably, the examiner checked a box indicating that OSA clearly and unmistakably preexisted service; he did not expressly write that finding anywhere in the examination report.  Indeed, the examiner's rationale did not make a single reference to OSA existing prior to service, let alone earlier than 2005.  Moreover, the rationale directly addressed the AOJ's inquiry of whether the Veteran's service-connected disabilities caused or aggravated his OSA.  The record contains no evidence to suggest the Veteran's OSA preexisted service.  Thus, cognizant of the Court's holding in Acevedo v. Shinseki, the Board interprets the January 2012 examiner's finding in this regard to be a clerical error, and that, based on his opinion and the record as a whole, that the examiner found that the Veteran's OSA was aggravated by service-connected disabilities.  25 Vet. App. 286, 294 (2012) (finding medical reports must be read as a whole and in the context of the evidence of record).

The AOJ requested an addendum opinion in March 2012.  The March 2012 clinician opined that the Veteran's OSA was less likely than not caused or aggravated by service-connected disabilities.  The clinician reasoned that OSA was caused by anatomical variations in the craniofacial features and / or neck; that obesity, alcohol use, and supine sleeping positions were known to exacerbate OSA; that the Veteran's body mass index of 45.68 contributed to the development of his OSA; and that none of the Veteran's service-connected conditions were known to contribute to the onset or aggravation of OSA.  

Both opinions offer plausible rationales for their conclusions.  However, each opinion contradicts the findings of the other with respect to the relationship between the Veteran's service-connected disabilities and his OSA.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, an additional medical opinion is necessary to reconcile these conflicting opinions.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to an appropriate clinician skilled in the diagnosis and treatment of OSA.  If the clinician determines that the Veteran should be provided another VA examination, one should be scheduled.  

The clinician should review the entire claims file, to include this remand, and respond to the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's OSA was caused by the Veteran's service-connected disabilities.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's OSA was aggravated by the Veteran's service-connected disabilities.

In rendering the requested opinions, the examiner should comment on the opinions of the January 2012 VA examiner and March 2012 VA clinician, and reconcile his or her opinions with those reports.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against.  The term "aggravated" means a permanent worsening of the underlying condition beyond the natural progress of the disease, as opposed to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability.  

If the opinion is that any of the Veteran's service-connected disabilities aggravated his OSA, to the extent possible the examiner should specify the degree of disability resulting from such aggravation.

A complete rationale for any opinion offered must be provided.  If the examiner is unable to offer any of the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  After completion of the above and compliance with the requested action has been ensured, readjudicate the issue on appeal.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




